NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1934-17T3

ENDO SURGI CENTER a/s/o
BERNADETTE HARPER,

          Plaintiff-Respondent,

v.

NJM INSURANCE GROUP,

     Defendant-Appellant.
_____________________________

                   Argued December 11, 2018 – Decided February 7, 2019

                   Before Judges Hoffman, Suter and Geiger.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-2518-17.

                   Robert A. Cappuzzo argued the cause for appellant
                   (Chasan Lamparello Mallon & Cappuzzo, PC,
                   attorneys; Robert A. Cappuzzo, of counsel and on the
                   brief; Richard W. Fogarty, on the briefs).

                   Carl A. Salisbury argued the cause for respondent
                   (Bramnick, Rodriguez, Grabas, Arnold & Mangan,
                   LLC, attorneys; Carl A. Salisbury, on the brief).

PER CURIAM
       In New Jersey Mfrs. Ins. Co. v. Specialty Surgical Center, ___ N.J. Super.

___, ___ (App. Div. January 29, 2019) (slip op. at 2), we affirmed trial court

orders that "held the PIP 1 medical fee schedule [did] not provide payment to an

ambulatory surgical center (ASC) for procedures not listed as reimbursable

when performed at an ASC." That precedent resolves this case. We reverse the

trial court's summary judgment order that granted reimbursement to the ASC

because the medical procedure involved in this case was not reimbursable when

performed separately at an ASC.

       Bernadette Harper, a New Jersey Manufacturers Insurance Company

(NJM) insured, sustained injury to her lower back in a February 2012 car

accident. In April 2014, she received a lumbar discography at an ASC operated

by defendant Endo Surgi Center in Union (Endo Surgi). Endo Surgi sought

$10,000.02 in reimbursement from NJM for the discography.2 NJM denied

payment.




1
    "PIP" means personal injury protection as provided for in N.J.S.A. 39:6A-4.
2
   Endo Surgi's claim requested reimbursement for services on three different
dates. The discography was performed on April 22, 2014. Endo Surgi's total
claim, for all three dates of service, was $13,582.82 in medical benefits. NJM
challenged the discography portion; it did not challenge the remaining $3582.62.
                                                                         A-1934-17T3
                                        2
      The ASC filed a demand for PIP arbitration with Forthright, Inc., an entity

that was contracted with the State to provide dispute resolution professionals

(DRPs) to hear PIP disputes. See Kimba Med. Supply v. Allstate, Ins. Co., 431
N.J. Super. 463, 467 (App. Div. 2013). In November 2016, the DRP ruled in

favor of Endo Surgi that the claim was reimbursable.           NJM appealed that

decision to a three-DRP panel, which reversed the DRP's decision in March 2017

as "contrary to the [l]aw, specifically N.J.A.C. 11:3-29.5."

      Endo Surgi filed a Law Division complaint under N.J.S.A. 2A:23A-13 of

the Alternative Procedure for Dispute Resolution Act (APDRA) seeking to

vacate the three-DRP panel's decision. Endo Surgi contended it was entitled to

reimbursement under N.J.A.C. 11:3-29.4(g) because the procedure was

reimbursable under Medicare rules. Both parties filed motions for summary

judgment. On November 17, 2017, the trial court granted Endo Surgi's cross-

motion for summary judgment, ordering reinstatement of the DRP's award that

allowed reimbursement, and denying NJM's motion.

      Endo Surgi's claim is for reimbursement under the PIP medical fee

schedule, N.J.A.C. 11:3-29.1 to -.6 and 11:3-29 (Appendix 1 to 7) (Fee

Schedule), for Harper's lumbar discography. The Department of Banking and

Insurance (Department) promulgated the Fee Schedule "'on a regional basis for


                                                                         A-1934-17T3
                                        3
the reimbursement of healthcare providers . . . for medical expense benefits . . .

under [PIP] coverage . . . .'" Specialty Surgical, ____ N.J. Super. at ____ (slip

op. at 3) (quoting N.J.S.A. 39:6A-4.6(a)). "'ASC facility fees are listed in

Appendix, Exhibit 1 [(the Fee Schedule)] by CPT [3] Code.'" Ibid. (alterations in

original).

       This lumbar discography claim was billed under CPT Code 62290. In

April 2014, when this claim was submitted, this CPT Code 62290 was listed on

the Fee Schedule but the column listing reimbursement for an ASC, did not list

any dollar amount for reimbursement, instead it had the notation "N1."

       N.J.A.C. 11:3-29.5(a) provides that "[c]odes that do not have an amount

in the ASC facility column are not reimbursable if performed in an ASC." In

the Department's Frequently Asked Questions (FAQ), the Department

explained:

             Question: There is no fee in the ASC facility fee column
             of Appendix, Exhibit 1 for the service I want to provide
             in an ASC.

             Answer: N.J.A.C. 11:3-29.5(a) and 29.4(e)3 state that
             when there is no fee in the ASC facility fee column of
             Appendix, Exhibit 1 for a service, the facility fee for
             that service is not reimbursable if performed in an ASC.



3
    A "CPT Code" means "Current Procedural Terminology" Code.
                                                                          A-1934-17T3
                                        4
            Stated another way, the only facility fees that are
            reimbursable for services performed in an ASC are
            those CPT and HCPCS codes that have facility fees
            listed in the ASC Facility Fee Column of Appendix,
            Exhibit 1. The fact that, subsequent to the promulgation
            of the fee schedule rule, [Medicare] may have
            authorized additional procedures to be performed in an
            ASC does not permit an ASC to be reimbursed for those
            services unless there is an amount listed in the ASC Fee
            Column of Appendix, Exhibit 1 for the corresponding
            CPT code. However, certain codes that do not have
            fees in the ASC facility fee column have "N1" in the
            payment indicator column.          The "N1" payment
            indicator means that the service can be performed in an
            ASC but a facility fee is not separately reimbursable
            because the service is included in another procedure.
            N.J.A.C. 11:3-29.5(a) and 29.4(e)3 apply only to
            facility fees and do not apply to physician services.

            [(Emphasis added).]

The Law Division judge granted reimbursement because after January 1, 2014,

Medicare allowed reimbursement to ASCs that performed this CPT Code. The

court did not consider it fair that the Department's PIP medical fee schedule did

not allow reimbursement to an ASC "once Medicare indicated that this particular

discography performed at a [ASC] facility is reimbursable."            The court

referenced another regulation, N.J.A.C. 11:3-29.4(g), which provided:

            [e]xcept as specifically stated to the contrary in this
            subchapter [that is, Subchapter 29], the fee schedules
            shall be interpreted in accordance with the following,
            incorporated herein by reference, as amended and
            supplemented: the relevant chapters of the Medicare

                                                                         A-1934-17T3
                                       5
             Claims Processing Manual, updated periodically by
             CMS, that were in effect at the time the service was
             provided.

             [N.J.A.C. 11:3-29.4(g).]

The court stated that the ... whole point of ... the language contained in 11:3-

29.4(g) and the spirit of that, [is] that the ... fee should be ... reimbursable."

      On appeal, NJM argues the trial court's order should be vacated because

CPT Code 62290 is not reimbursable to ASC's under the Department's PIP

Medical Fee Schedule when performed separately.4 It contends the trial court

did not have the legal authority to amend the Fee Schedule to conform it with

Medicare's reimbursement rules. In doing so, the trial court to improperly

substituted its judgment for that of the Department. NJM asks that we exercise

"supervisory authority" to correct this significant concern of public policy.

      "We exercise de novo review of legal questions." Specialty Surgical, __

N.J. Super. at __ (slip op. at 9) (citing State v. Gandhi, 201 N.J. 161, 176 (2010);

Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)).



4
  As NJM explains in its brief, the "ASC may host a procedure utilizing this
code but as a packaged procedure, it is not separately reimbursable by a No -
Fault insurer. This is because the cost of hosting procedures marked with an
'N1' modifier, such as CPT 62290, is included in other charges." Endo Surgi
does not dispute the lumbar discography was the only procedure performed on
Ms. Harper on April 22, 2014 and was not "bundled" with another procedure.
                                                                              A-1934-17T3
                                          6
In Specialty Surgical, we addressed the same legal issue. In that case, the CPT

codes being considered for reimbursement when performed at an ASC were not

listed in the Department's medical fee schedule at all. Id. at __ (slip op. at 4-5).

The   defendants    cited   N.J.A.C.      11:3-29.4(g)   as   authority   to   permit

reimbursement of those CPT Codes because they were reimbursable by

Medicare even though they were not included in the Fee Schedule. Id. at __

(slip op. at 9-10). In discussing the Fee Schedule, we observed in Specialty

Surgical that it listed various CPT codes.

            For many, there was an amount listed that could be
            reimbursed to an ASC if it performed the service listed.
            For some other listed CPT Codes, there was no
            reimbursement figure for an ASC. Clearly, if the CPT
            Code is listed and no amount is set forth for an ASC,
            the ASC cannot receive payment for that service.

            [Id. at __ (slip op. at 13) (emphasis added).]

      We also rejected the argument in Specialty Surgical that Endo Surgi

makes here that the Fee Schedule is amended when Medicare permits

reimbursement to an ASC of a CPT Code. "The fact that Medicare now includes

the CPT Code does not result in the automatic amendment of the Fee Schedule;

instead we conclude it is the Department, not Medicare, that amends the Fee

Schedule." Id. at ___ (slip op. at 15).



                                                                               A-1934-17T3
                                           7
      In this case, CPT Code 62290 was listed in the Fee Schedule but that

schedule did not include a reimbursement amount for an ASC because it did not

permit reimbursement when performed separately at an ASC. The trial court

erred in ordering reimbursement.       This case presents one of those "rare

circumstances" where our review of a trial court order is necessary because of

our "nondelegable special supervisory function." Riverside Chiropractic Grp.

v. Mercury Ins. Co., 404 N.J. Super. 228, 239 (App. Div. 2008) (citing Mt. Hope

Dev. Assocs. v. Mt. Hope Waterpower Project, LP, 154 N.J. 141, 152 (1998));

see Specialty Surgical, __ N.J. Super. at __ (slip op. at 7). We are constrained

to reverse in light of our decision in Specialty Surgical.5

      Reversed.




5
   Endo Surgi claims the trial court erred by not awarding it attorney's fees when
it granted the cross-motion for summary judgment. Endo Surgi did not file a
cross-appeal of the trial court's order. Because of this, the issue is not properly
before us. See State v. Chavies, 345 N.J. Super. 254, 265 (App. Div. 2001).
"Appellate courts ordinarily decline to consider issues not presented to the trial
court unless they 'go to the jurisdiction of the trial court or concern matters of
great public interest.'" Kvaerner Process, Inc. v. Barham-McBride Joint
Venture, 368 N.J. Super. 190, 196 (App. Div. 2004) (quoting Nieder v. Royal
Indem. Ins. Co., 62 N.J. 229, 234 (1973)); see also U.S. Bank Nat'l Ass'n v.
Guillaume, 209 N.J. 449, 483 (2012) (declining to consider argument raised for
the first time on appeal).


                                                                           A-1934-17T3
                                        8